    Case 2:19-cv-00183-PLM-MV ECF No. 32 filed 08/28/20 PageID.172 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        NORTHERN DIVISION


    JAMES ALONZO LEWIS,

            Plaintiff,
                                                               Case No. 2:19-cv-183
    v.
                                                               HONORABLE PAUL L. MALONEY
    UNKNOWN KIENERT, et al.,

            Defendants.
    ____________________________/


                    ORDER ADOPTING REPORT AND RECOMMENDATION

           This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Kienert

filed a motion for summary judgment. The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on July 24, 2020, recommending that this Court grant the motion

and enter judgment. 1 The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 31) is

ADOPTED as the Opinion of the Court. Specifically, the documents attached to the complaint

show that Plaintiff pursued his grievance only through Step II and not through Step III.

(PageID.170).

           IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 17) is

GRANTED.




1
    Defendants Ninnis, Unknown Nurse, Viitala, Hill, and Neubecker were dismissed by prior order (ECF No. 5).
 Case 2:19-cv-00183-PLM-MV ECF No. 32 filed 08/28/20 PageID.173 Page 2 of 2



       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: August 28, 2020                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
